Citation Nr: 1146638	
Decision Date: 12/21/11    Archive Date: 12/29/11

DOCKET NO.  04-42 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for obstructive sleep apnea, to include as secondary to bilateral maxillary sinusitis disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Navy from October 1970 to October 1974. 

This matter comes to the Board of Veterans' Appeals (Board) from an April 2010 Order by the United States Court of Appeals for Veterans Claims (Court), which endorsed an March 2010 Joint Motion for Remand, vacated a June 2009 Board decision denying entitlement to service connection for obstructed sleep apnea, and remanded the matter for action complying with the joint motion.  

As a matter of background, the matter was initially before the Board on appeal from a February 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which, in pertinent part, denied the Veteran's claim for entitlement to service connection for obstructed sleep apnea.  The Board denied the claim in June 2009 and the Veteran appealed this denial, giving rise to the Joint Motion and Court Order that have returned the matter to the Board.  

Pursuant to the directives in the March 2010 Joint Motion for Remand, the Board remanded the matter in March 2011 to the Agency of Original Jurisdiction (AOJ) in order to provide the Veteran with a new VA examination.  The Board specifically instructed the AOJ to ask the examiner to provide a medical opinion that addressed whether it is at least as likely as not (i.e., 50 percent or greater probability) that the Veteran's diagnosed obstructive sleep apnea is caused by or aggravated by his service-connected bilateral maxillary sinusitis.  Since all necessary development has been completed, the case is now ready for adjudication by the Board.



FINDING OF FACT

Obstructive sleep apnea was not shown during service or for years thereafter; the preponderance of the probative evidence indicates that obstructive sleep apnea is not related to any aspect of service, and that sleep apnea is not due to or aggravated by his service-connected bilateral maxillary sinusitis. 


CONCLUSION OF LAW

The criteria for service connection for obstructive sleep apnea have not been met.  38 U.S.C.A. §§ 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.310 (2011); Allen v. Brown, 7 Vet. App. 439 (1995).


REASONS AND BASES FOR FINDING AND CONCLUSION

1.  Duty to Assist and Notify 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

VA is required to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim.  VA will inform the Veteran of the type of information and evidence that VA will seek to provide, and of the type of information and evidence, the claimant is expected to provide.  38 C.F.R. § 3.159(b).  VA must provide such notice to the claimant prior to an initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (AOJ), even if the adjudication occurred prior to the enactment of the VCAA.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004).  These VCAA notice requirements apply to all elements of a claim for service connection, so VA must specifically provide notice that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

Although such notice might be sent after the initial adjudication, the notice can still fully comply with the requirements of 38 U.S.C. § 5103(a), 38 C.F.R. § 3.159(b), and Dingess, supra, if, after the proper notice was provided the case was re-adjudicated with a supplemental statement of the case.  Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (a (supplemental) statement of the case that complies with all applicable due process and notification requirements constitutes a re-adjudication decision).

Here, VA sent a letter to the Veteran in November 2002 that addressed the service connection elements concerning his obstructive sleep apnea claim, including those required for establishing entitlement based on secondary service connection.  The letter informed the Veteran of what evidence is required to substantiate the claim, and apprised the Veteran as to his and VA's respective duties for obtaining evidence.  

By way of an additional notice letter sent in March 2006, the Veteran was informed of how VA determines the disability rating and the effective date for the award of benefits if service connection is to be awarded.  See Dingess, 19 Vet. App. at 473.  Although the Veteran did not receive the Dingess notice until after the initial rating, the Board finds this error non-prejudicial to the Veteran because his case was most recently re-adjudicated in September 2011, and he was provided with a supplemental statement of the case.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (a (supplemental) statement of the case that complies with all applicable due process and notification requirements constitutes a re-adjudication decision).  The Board finds that the VCAA duty to notify was fully satisfied as to the Veteran's claims.

In addition to its duty to notify, or inform, the Veteran with regard to his claim, VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and records of pertinent medical treatment since service, and providing the Veteran a medical examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

As to the duty to assist in the procurement of records, the Board finds that in this case VA has made reasonable efforts to obtain any available pertinent records as well as all relevant records adequately identified by the Veteran.  VA provided the Veteran with examinations in February 2003, August 2003 and March 2011.  The weight of these opinions (and that given to the remainder of the evidence) is discussed in detail below.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).
The Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

For the foregoing reasons, the Board therefore finds that VA has satisfied its duty to notify and its duty to assist pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159(b), 20.1102 (2006); Pelegrini, supra; Quartuccio v. Principi, 16 Vet. App. 183 (2002).

2.  Service Connection 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a). Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  To prevail on the issue of service connection, generally, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Here, the Veteran does not contend (nor does the evidence of record support a finding) that his sleep apnea is directly due to his period of service.  The Veteran was not diagnosed with sleep apnea until September 1998, and there is no indication in his service treatment records that could support a finding that he incurred the disability in service.  See private medical records from Dr. Paul Blair, Ears, Nose and Throat Specialist; and see also October 1974 Separation Examination.  

The Veteran's sole contention is that his sleep apnea is secondary to his service-connected bilateral maxillary sinusitis.  

A disability that is proximately due to or the result of a service-connected injury or disease shall be service connected.  38 C.F.R. § 3.310.  When service connection is thus established for a secondary condition, the secondary condition shall be considered part of the original condition.  Establishing service connection on a secondary basis requires evidence sufficient to show: (1) that a current disability exists, and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.  A disability which is aggravated by a service-connected disorder may be service connected, but compensation is only available for the degree to which that condition was made worse by the service-connected condition - only to the degree that the aggravation is shown.  38 C.F.R. § 3.310.  In such situation, VA laws require that the medical evidence must show a baseline level of severity of the nonservice-connected disease or injury, which is established by medical evidence created before the onset of aggravation.  Id.

The Board observes that the Code of Federal Regulations provides that a preexisting injury or disease will be considered to have been "aggravated" by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  This same definition of aggravation is utilized when analyzing a claim of whether a nonservice-connected disorder has been aggravated by a service-connected disability subsequent to service.  See Allen v. Brown, supra (the Court indicates that the terms "aggravation" and "aggravated" are general terms referring to any increase in disability). 

An increase in a preexisting disorder or disease is not analogous to a temporary or intermittent flare-up of a preexisting injury or disease.  The Board observes that a temporary flare-up of a preexisting injury or disease is not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted with symptoms, has worsened.  Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993); Green v. Derwinski, 1 Vet. App. 320, 323 (1991); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  Accordingly, "a lasting worsening of the condition" -- that is, a worsening that existed not only at the time of separation but one that still exists currently -- is required for a preexisting injury or disease to be considered "aggravated" by service.  See Routen v. Brown, 10 Vet. App. 183, 189 n. 2 (1997); see also Verdon v. Brown, 8 Vet. App. 529, 538 (1996).  Therefore, by analogy, a temporary flare-up of a nonservice-connected disorder subsequent to service is not sufficient to be considered "aggravation" unless the underlying condition, as contrasted with symptoms, has worsened.  See Id. 

The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a); Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  If there is at least an approximate balance of positive and negative evidence regarding any issue material to the claim, the claimant shall be given the benefit of the doubt in resolving each such issue.  38 U.S.C.A. § 5107; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102.  On the other hand, if the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365.

In this case, service connection has long been established for bilateral maxillary sinusitis disability.  See rating decision dated in June 1977.  The medical treatment records from VA Medical Center in Huntington (VAMC) from September 1997 to August 2002 contain two reports of paranasal sinus CT scans dated November 1998 and February 2001.  The November 1998 report shows that the Veteran had some mucosal thickening in the maxillary sinus and the ethmoids.  The February 2001 report shows that there was "some degree of interval clearing compared to the previous study."  The report also shows a deviation of the Veteran's nasal septum from left to right. 

In July 2002, the Veteran submitted a claim for entitlement to service connection for obstructive sleep apnea.  As indicated above, his specific contention was that his service-connected maxillary sinusitis permanently aggravated his obstructive sleep apnea.  

The evidence of record clearly establishes that the Veteran has obstructive sleep apnea and that he utilizes a continuous positive airway pressure (C- PAP) machine as treatment for this disorder.  See private medical records from Dr. Paul Blair dated September 1998 and November 1998, and private medical records from St. Mary's Regional Sleep Center June 2001 and November 2001.  Therefore, the first element of the secondary service connection (i.e., evidence of a current disability) has been met.  The remaining question before the Board is whether the medical evidence supports, or is at least in equipoise as to, the Veteran's assertion that his sleep apnea has been permanently aggravated by his service-connected bilateral maxillary sinusitis.  See Allen v. Brown, supra.  

The Veteran's claims file contains five medical opinions that, at least in some form, touch and concern the question of whether the Veteran's sleep apnea is related to (due to or aggravated by) his service-connected bilateral maxillary sinusitis.  As discussed below, none of the first four medical statements of record provide a clear and unchallenged opinion stating whether the Veteran's sleep apnea was caused by or aggravated (permanently worsened- as opposed to a temporary flare-up of the  obstructive sleep apnea symptoms caused by an episode of sinusitis) by his service-connected bilateral maxillary sinusitis.  Only the report of a March 2011 VA examination contains an unequivocal opinion that addresses the crux of the matter in this case. 

The first medical opinion of record comes from a June 2002 letter to the Veteran from a private doctor specializing in sleep disorders, Dr.  W. B.  He opined that the Veteran's sinusitis and rhinitis are "as likely as not to contribute to [his] symptoms of headache and obstructive sleep apnea."  With regard to precisely how the sinusitis contributes to problems the Veteran has with sleep apnea, Dr. B. only reported that the Veteran's "sinusitis and rhinitis contribute to difficulties in regard to ongoing treatment and compliance."  The Board notes that Dr. B.'s specific statement indicates that the sinusitis makes it problematic to treat the sleep apnea, but his statement does not indicate that sinusitis has caused a permanent increase in severity in the Veteran's sleep apnea.  Dr. B.'s medical statement does little more than indicate that the Veteran's sinusitis can cause an increase in his sleep apnea symptoms mainly because the sinusitis would make it difficult to treat the sleep apnea and use the C-PAP machine.  This increase in symptoms is not permanent aggravation.  

Despite this fact, Dr. B. concluded (without supporting rational):  "I believe evidence supports your contention that your sleep apnea is aggravated by your sinusitis and has resulted in complications of headache and epistaxis."  The Board again points out that Dr. B.'s medical statement and his conclusion relate to an increase in episodic symptoms, not permanent aggravation.  Dr. B. stated that an episode of sinusitis contributes to difficulties in the Veteran's receipt of treatment for his sleep apnea.  Specifically, an episode of sinusitis prevents the Veteran from using his C-PAP mask, and that in turn might exacerbate his sleep apnea.  While active sinusitis may temporarily aggravate the Veteran's sleep apnea symptoms, Dr. B.'s medical statement and conclusion do not support a finding that the Veteran's sleep apnea is "aggravated" by his service connected sinusitis (using "aggravation" as defined under 38 C.F.R. § 3.310 and the Court in the Allen case discussed above.)   

Dr. B.'s medical statement only shows that the Veteran's sinusitis temporarily affects his sleep apnea, and his statement does not support his conclusion that is permanently worsened.  Dr. B's statement does not show how an episode of sinusitis creates a "lasting worsening", a permanent aggravation of the Veteran's sleep apnea.  See Routen, 10 Vet. App. at 189 n. 2.  Rather, as expressed by Dr. B., when the Veteran experiences an episode it interferes in his use of the C-PAP, and only aggravates his sleep apnea during the period of that sinusitis episode.  The evidence shows that an episode of sinusitis causes a temporary flare-up of the Veteran's sleep apnea symptoms, and not a permanent worsening of his disorder.  Evidence of a flare-up is not sufficient to support a finding that his condition was aggravated by the service-connected disability.  See 38 C.F.R. § 3.310.  The evidentiary weight of Dr. B.'s opinion in this matter is greatly diminished because it does not provide an opinion as to whether the Veteran's sleep apnea was caused by or aggravated (permanently worsened) by the service-connected bilateral maxillary sinusitis.  

The second opinion of record is contained in the report of a February 2003 VA examination.  The examiner reported that the Veteran had recurring episodes of sinusitis.  The Board finds it pertinent that this examiner identified and discussed a number of physical attributes and congenital problems relating to the Veteran's septum and his ability to breathe.  Specifically, the VA examiner referenced a report from a February 2001 CAT scan that revealed ethmoid and maxillary antral sinusitis with clearing of the disease in the maxillary antral, and a deviation of the nasal septum from left to right.  The VA examiner noted that the Veteran has had difficulty breathing through his nose.  He reported "[t]he septum is deviated more prominent on the left side.  Sitting the air movement is better and greater on the left nostril, reclining is greater on the right nostril.  The percent would be 60 left, 40 right sitting and the reverse on reclining."  

The February 2003 VA examiner reported that the Veteran had tenderness over his maxillary antrum, bilaterally, but found that there was "no purulent drainage of crusting".  The examiner also reported that the pharynx was clear, there is no laryngeal stridor or stenosis, and there is no facial disfigurement.  The examiner noted that the Veteran was diagnosed with obstructive sleep apnea syndrome, based on the results from sleep studies performed at St. Mary's Regional Sleep Center in June 2001 and November 2001.  

Based on his findings, the February 2003 VA examiner first found that the primary factor for his sleep apnea was his weight and some veloparyngeal narrowing.  The examiner then noted that evidence of record contained a November 1998 private medical report from Dr. Blair that showed the Veteran has swollen uvula consistent with sleep apnea.  Then the February 2003 VA examiner quoted Dr. Beam's nexus opinion (discussed above in the paragraph addressing Dr. Beam's June 2002 letter).  Finally, the examiner concluded with this statement: "it is therefore as likely as not that the evidence supports that sinusitis is as likely as not aggravating his sleep apnea."  

The Board finds the February 2003 VA examiner's medical opinion is problematic because the examiner first identified and discussed a number of physical attributes and congenital problems relating to the Veteran's septum and his ability to breathe, but he then concluded the Veteran's sleep apnea was likely aggravated by his service-connected sinusitis disability.  The findings in the February 2003 VA examination report are inconsistent with the examiner's conclusion, and that conclusion is without a supporting rational. 

Also, similar to Dr. B.'s opinion, the Board points out that the February 2003 VA examiner's concluding statement does not indicate that sleep apnea was caused by or permanently aggravated by sinusitis, only that those symptoms of sinusitis exacerbate the sleep apnea symptoms.  By extension of the reasoning shown above, the February 2003 VA examiner's concluding opinion is of the same low evidentiary value as Dr. B.'s medical statement when addressing the true question before the Board - whether sinusitis caused or permanently aggravated the sleep apnea.  Moreover, as mentioned above, a number of the February 2003 VA examiner's medical findings are entirely inconsistent with the examiner's conclusion.  These inconsistencies essentially eliminate any probative value afforded to the February 2003 VA examiner's medical opinion.  

The third medical opinion of record comes from the report of an August 2003 VA examination.  The August 2003 examiner's concluding impression reads as follows:  

"Obstructive sleep apnea automatically appears to be primarily from decreased airway in the velopharyngeal region.  Sinusitis has no significant role in this area.  Patient has some nasal septal deformity which can contribute to obstructive sleep apnea.  I do not see nasal obstruction from mucosal thickening or congestion; so I doubt that sinusitis has a significant contribution to [the Veteran's] obstructive sleep apnea." 

While the Board gave great weight to this opinion in the June 2009 decision (now vacated), the parties in the Joint Motion for Remand stated that it was not clear from the August 2003 VA examiner's statements whether sinusitis aggravated the appellant's obstructive sleep apnea.  (See page 6 of the Joint Motion for Remand.)  In essence, the parties stated that the August 2003 VA examiner failed to identify whether the "contribution" from the Veteran's sinusitis on his obstructive sleep apnea caused any permanent worsening, or if it only resulted in a temporary flare-up of his obstructive sleep apnea symptomatology during an episode of sinusitis.  

The fourth medical opinion of record is contained in a May 2007 one-paragraph letter to the Veteran from a private pulmonary specialist, Dr. Y. M.  Dr. M. simply noted that "in patients who have [the Veteran's] condition sometimes chronic sinusitis might aggravate sleep apnea based on the fact that when you get an episode of chronic sinusitis you are not going to be able to tolerate your CPAP mask that you use, and this in term will aggravate your sleep apnea."  As Dr. M.'s conclusion addresses patients in general, and not the Veteran specifically, and it uses equivocal terms, it carries little, if any, probative value in this matter.  

Although Dr. M. noted that he reviewed some of the Veteran's medical records that confirmed his sinusitis, he does not provide any specific findings to support a conclusion that the Veteran's sinusitis disability permanently aggravated his sleep apnea condition.  Moreover, Dr. M.'s opinion does not even make this conclusion.  Rather, like the opinions from Dr. B. and the February 2003 examiner, Dr. M. only suggests that a patient with sleep apnea may have his/her condition aggravated by the onset of an episode of sinusitis.  Dr. M.'s opinion says nothing about permanent aggravation of the sleep apnea disorder, and it is further weakened by the fact that Dr. M.'s conclusion addressed patients in general and not the Veteran specifically.  Additionally, the Board does not ignore the fact that Dr. M. chose to use the word "sometimes" when describing how often sinusitis "might" cause an inability to use the C-PAP machine and increase the sleep apnea symptoms.  

As noted above, in an April 2010 Order, the Court vacated the June 2009 Board decision, which denied the claim for obstructive sleep apnea, and remanded the matter to the Board to comply with instructions set forth in the Joint Motion for Remand.  Pursuant to the March 2010 Joint Motion for Remand directives, the Board remanded the matter for a new VA examination in order to obtain a medical opinion to determine whether the Veteran's sleep apnea was caused by or aggravated (permanently worsened) by the service-connected bilateral maxillary sinusitis.  

The report of a March 2011 VA examination shows that the examiner noted a review of the claims folder, including the previous four medical statements.  The examiner noted that the Veteran's sleep apnea was first diagnosed in 1998, and that the diagnosis was confirmed by a private sleep study in 2001.  The Veteran used a CPAP machine for his sleep apnea.  Physical examination revealed no cardiac or pulmonary abnormalities.  The examiner confirmed a diagnosis of obstructive sleep apnea.  The examiner opined that the Veteran's obstructive sleep apnea was neither caused by nor aggravated by his service-connected bilateral maxillary sinusitis.  In support of this conclusion, the examiner provided the following clear and comprehensive statement (reproduced in full). 

The [V]eteran is service connected for bilateral maxillary sinusitis, which over the past several years has been relatively inactive such that the [V]eteran has not required prolonged courses of treatment with antibiotics.  The [V]eteran also has obstructed sleep apnea, diagnosed by sleep studies at St. Mary's Medical Center in 2001, and effectively treated with C-PAP such that all daytime symptoms of excessive fatigue and sleepiness have abated.  The issue at hand is whether the [V]eteran's obstructive sleep apnea is either caused by or permanently aggravated by his service connected bilateral maxillary sinusitis.  With regard to causation, maxillary sinusitis can have no bearing in the genesis of obstructive sleep apnea, since the latter is the result of redundancy and laxity of soft tissue in the pharynx as well as, in some cases, congenital narrowing of the velopharyngeal region.  All of these conditions lead to collapse of the upper airway with inspiration, resulting in obstruction to airflow.  The maxillary sinuses are not anatomically or functionally part of that region.  With regard to permanent aggravation of obstructive sleep apnea from maxillary sinusitis, [the August 2003 VA examiner] specifically stated the 'obstructive sleep apnea automatically appears to be primarily from decreased airway in the velopharyngeal region.  Sinusitis has no significant role in this area.  Patient has some nasal septal deformity which can contribute to obstructive sleep apnea.  I do not see obstruction from mucosal thickening or congestion; so I doubt that sinusitis has a significant contribution to [the Veteran's] obstructive sleep apnea.'  I would interpret 'I doubt that sinusitis has a significant contribution to obstructive sleep apnea' to mean that sinusitis neither causes nor permanently aggravates the obstructive sleep apnea.  Even during periods of active sinus infection and drainage, the anatomical abnormalities in the pharyngeal soft tissues will not be altered, since the inflammation and swelling that is occurring is in the mucosa of the sinuses, not in the mucosa of the pharynx.  Transient effects on C-PAP tolerance, as noted by Dr. Y.M. in his May 2007 letter, might indeed occur, but these do not produce permanent aggravation of obstructive sleep apnea.  Again, Dr. W.B. in his June 2002 letter alluded to sinusitis contributing to difficulties in regard to ongoing treatment (C-PAP) and compliance, but these are transient only. 

See report of March 2011 VA examination.

As discussed above, in order for service connection to be awarded on a secondary basis, the preponderance of the medical evidence would have to at least be in equipoise as to the question of whether the Veteran's sleep apnea was caused by or aggravated (permanently worsened) by the service-connected bilateral maxillary sinusitis.  Here, the weight of the medical evidence is against such a finding.  

The statements and medical opinions found in the June 2002 letter from Dr. B., in the February 2003 VA examination report, and in the May 2007 letter from Dr. M., may be read as being favorable to the Veteran's claim, in that they chiefly indicate that sleep apnea is less easily treated when the Veteran is having problems with active sinusitis.  The Board does not, however, see any of these opinions as stating that the Veteran's sleep apnea was caused by or aggravated (permanently worsened) by the service-connected bilateral maxillary sinusitis.  As discussed above, the opinions or statements by medical professionals found in the June 2002 letter from Dr. B., in the February 2003 VA examination report, and in the May 2007 letter from Dr. M. carry little weight in the resolution of this issue - which hinges on the very question of whether the Veteran's sleep apnea was caused by or aggravated (permanently worsened) by the service-connected bilateral maxillary sinusitis.  

Also, while the Board initially gave great weight to the August 2003 VA examiner's opinion in the June 2009 decision (now vacated), it was later found to be unclear by parties in the Joint Motion for Remand.  Its probative value in this matter remains questionable.  

The record does contain one opinion that is found in the report of the March 2011 VA examination which specifically addresses the pertinent question before the Board in an unequivocal manner.  That medical opinion, quoted above in block text, irrefutably provides that the Veteran's sleep apnea was not caused by or aggravated (permanently worsened) by the service-connected bilateral maxillary sinusitis.  That medical opinion is supported by a comprehensive rationale for arriving at that conclusion, which includes a discussion of previous medical statements.  This opinion weighs heavily against the Veteran's claim, and, as it is the only medical opinion of record that is directly on point, its weight is greater than any inference that can be drawn from the other opinions or statements discussed herein.  

The March 2011 VA examiner reviewed the medical evidence of record and discussed how the Veteran's sleep apnea was anatomically caused by decreased airway in the velopharyngeal region and was in no way anatomically associated with the maxillary sinuses.  The March 2011 examiner medically rules out maxillary sinusitis disability as being the cause of the Veteran's obstructive sleep apnea.  

The March 2011 VA examiner also rules out a finding of any permanent aggravation of sleep apnea by the Veteran's service-connected maxillary sinusitis.  Specifically, the March 2011 VA examiner noted that the anatomical abnormalities in the pharyngeal soft tissues would not be altered during  a period of active sinus infection and drainage.  Further, the VA examiner concluded that the symptoms during periods of active sinusitis only resulted in transient effects on C-PAP tolerance and do not produce permanent aggravation of obstructive sleep apnea.

The March 2011 examiner based his medical opinion on identified medical findings established during the course of this appeal.  The Board finds that the March 2011 VA examiner rendered his conclusion in definitive language and fully explained his rationale in light of the factual findings and accurate characterization of the medical evidence.  The March 2011 VA examiner explained why the medical findings showed that the Veteran's sleep apnea was not caused by or permanently aggravated by his service-connected maxillary sinusitis.  The weight of this opinion is far greater than that of the other opinions on file and it compels the Board to conclude that the other medical statements of record have markedly less probative value than that contained in the March 2011 VA examiner's opinion.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995) (The Board may favor the opinion of one competent medical expert over that of another when there are adequate reasons and bases to support the determination reached).

In sum, the preponderance of the medical evidence of record is against a finding that the Veteran's sleep apnea is due to or aggravated by his service-connected chronic maxillary sinusitis.  See 38 C.F.R. § 3.310, and Allen, supra.  As shown above, the medical opinions of Dr. B., the February 2003 VA examiner, the August 2003 VA examiner, and Dr. M. carry little, if any, evidentiary weight as to the specific question that is at the crux of this issue.  The statements or opinions that appear to favor the Veteran's claim essentially only support the finding that when he experiences an episode of sinusitis, this interferes with treatment (C-PAP machine) and causes only a temporary flare-up in his sleep apnea condition.  These statements and opinions do not show a permanent worsening of his condition.  This evidence in no way supports the claim for service connection by aggravation due to another service-connected disability.  See 38 C.F.R. § 3.310.  Moreover, the more probative medical opinion from the March 2011 VA examiner weighs heavily against the claim, since it medically rules out the belief that sinusitis contributed to, or caused permanent aggravation of, his sleep apnea.  

The Board notes that in support of his contention, the Veteran has submitted medical literature and a Board decision pertaining to another veteran who claimed his sleep apnea was caused by or aggravated by the service-connected sinusitis and two citations of medical treatises. 

With respect to the medical treatises cited by the Veteran, the Board finds that they cannot be used in support of his claim.  Medical treatise information may be regarded as competent evidence where "standing alone, [it] discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least plausible causality based upon objective facts rather than on an unsubstantiated lay medical opinion."  Wallin v. West, 11 Vet. App. 509, 513 (1998).  These articles are general in nature and do not provide any specific findings that the Veteran's maxillary sinusitis caused or aggravated his sleep apnea.  As such, they are considered speculative.  The Court has held that medical evidence that is speculative, general or inconclusive in nature cannot support a claim.  See generally Obert v. Brown, 5 Vet. App. 30, 33 (1993); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992). 

To the same extent, a prior Board decision pertaining to another Veteran in another case also cannot support a finding in the instant case that the instant Veteran's sleep apnea is aggravated by his service-connected bilateral maxillary sinusitis.  The facts and findings in the prior Board decision pertain to that Veteran's case and not to the case at hand.  While it appears that the excerpt from the prior Board decision indicates that another Veterans Law Judge accepted another Veteran's assertion that his sleep apnea was aggravated by his sinusitis, any conclusion in that prior Board decision is based on evidence associated with the record of that Veteran in that other appeal.  The findings of another judge, based on evidence from another case - evidence that is not in the claims file for the Veteran at the heart of this decision, is not evidence in the instant case.  The Board is certainly not bound by findings found in previous Board decisions.  Further, any finding made in that prior Board decision only pertains to the Veteran who submitted that appeal.  Such a finding is based on the evidence related to that veteran's service record and/or the other evidence in that veteran's claims file.   That decision does not provide any specific findings or evidence to verify the instant Veteran's assertions in his appeal.  
Further, the Board has considered the Veteran's lay assertions that his obstructive sleep apnea was caused by or permanently aggravated by his service-connected maxillary sinusitis.  The Board finds, however, that the lay assertions in this matter are afforded little probative weight in the absence of evidence that the lay speaker has medical training that can provide the expertise to render opinions about medical matters.  See Bostain v. West, 11 Vet. App. 124, 127 (1998).  Where the determinative issue involves a medical opinion, there must be competent medical evidence to the effect that the claim is plausible.  Id.  Notably, the question of whether the Veteran's obstructive sleep apnea was caused or aggravated by his service-connected sinusitis can only be answered based on diagnostic testing and medical expertise that cannot be identified by a lay person.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  To the extent, the lay arguments contain opinions as to the medical etiology of the Veteran's obstructive sleep apnea; this is simply not competent or persuasive evidence.  Here, as discussed above, the more probative medical evidence has ruled out a link between the Veteran's obstructive sleep apnea and his maxillary sinusitis disability.  

Based on the foregoing, the Board finds that the preponderance of the evidence is against a finding that the Veteran's obstructive sleep apnea is caused or aggravated by his service-connected bilateral maxillary sinusitis.  Consequently, the benefit-of-the- doubt rule does not apply, and the claims must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for obstructive sleep apnea as secondary to the service-connected bilateral maxillary sinusitis is denied. 



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


